DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed 02 April 2019, 14 September 2020 and 26 January 2022 are made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meng et al. US 2010/0103868.
As to claim 1, Meng teaches a method for identifying radio signal transmission characteristics in a wireless communication system (Abstract, providing an initial and updated coverage map for a line of sight (LOS) wireless communication network), the method comprising: 


identifying a signal reception location (figure 1, paragraphs 0012-0014, a WiMax network to provide coverage under compromised line of sight conditions100 comprising a base station 102 communicating within a region to consumer premise equipment (CPE) 110),

identifying an area where a tree is present between the signal transmission location and the signal reception location (figure 2, paragraphs 0016-0020 and 0024, obstructions on LOS communications between the base station and CPE locations in the region about the base station include buildings, terrain 134 and natural structures 136 such as shrubbery and trees), 

identifying a characteristic of a crown of the tree and a characteristic of a trunk of the tree (paragraphs 0017 and 0024, satellite imaging is used to estimate the adverse effects of terrain 134 and/or natural structures 136 in a coverage zone; natural structures 136 such as trees are identified to estimate the tree height and tree cover taking into account the seasonal effect on tree covered density; leaves in the summertime (crown) create a greater barrier to LOS communication with the base station 102 than a bare tree (trunk and limbs) with no leaves in wintertime), and 


As to claim 2 with respect to claim 1, Meng teaches wherein the identifying of the characteristic of the crown and the characteristic of the trunk comprises: identifying a size of a first region where the crown 1s located and identifying a size of a second region that can affect a radio signal propagation within the first region, and wherein the transmission characteristic of the radio signal is determined based on a characteristic of the second region (figures 1 and 2, paragraph 0024, the network 100 uses satellite imaging of a region to identify trees on a path between the base station 102 and the region surrounding the base station taking into account the seasonal effect on tree covered density).

As to claim 3 with respect to claim 1, Meng teaches wherein the characteristic of the trunk 1s determined based on a region where the crown of the tree is located, and wherein the method further comprises: modeling at least one of the crown or the trunk as a pole with a corresponding size based on the characteristic of the crown and the characteristic of the trunk (paragraph 0024, the network 100 uses satellite imaging to identify trees on a path between the base station 102 and the region surrounding the base station taking into account the seasonal effect on tree covered density; trees having full leaves (crown) in the summer have a different 

As to claim 4 with respect to claim 1, Meng further teaches identifying a position of at least one pole located between the signal transmission location and the signal reception location,
wherein the determining of the transmission characteristic of the radio signal comprises determining a transmission characteristic of the radio signal transmitted to the reception location by considering an effect of at least one of reflection, diffraction, or scattering occurring at a surface of the pole, and wherein a material of the pole includes at least one of metal, concrete, or wood (paragraphs 0024- 0028, the network 100 performs a drive by survey and uses analytical models to collect data to generate a coverage map; the survey includes the adverse effect of terrain 134 and/ or natural structures 136 in the coverage zone; the network 100 uses satellite imaging to identify trees on a path between the base station 102 and the region surrounding the base station taking into account the seasonal effect on tree covered density; trees having full leaves (crown) in the summer have a different effect on LOS transmission than a bare tree (trunk and branches or a pole) having no leaves in the wintertime).

As to claim 5 with respect to claim 4, Meng teaches wherein the transmission characteristic of the radio signal is determined in consideration of a propagation effect caused by signal components passing through the pole or being reflected or diffracted at the surface of the pole (figures 1-4, paragraphs 0024, 0025 and 0036, the network interface controller 184 is used to receive satellite imaging data and performance data from the network for existing customers, 

As to claim 6 with respect to claim 1, Meng teaches wherein the characteristic of the crown is determined based on a material characteristic of leaves of the tree, and wherein the characteristic of the trunk is determined based on a material characteristic of the trunk of the tree (figures 1-4, paragraphs 0024, 0025 and 0036, trees having full leaves (crown) in the summer have a different effect on LOS transmission than a bare tree (trunk and branches or a pole) having no leaves in the wintertime).

As to claim 7 with respect to claim 1, Meng teaches wherein the characteristic of the crown of the tree includes a first thickness of the crown in a direction of signal propagation wherein the characteristic of the trunk of the tree includes a second thickness of the trunk in the direction of signal propagation, and wherein the transmission characteristic of the radio signal 1s identified according to a scattering characteristic determined based on at least one of the first thickness or the second thickness (figures 1-4, paragraphs 0024, 0025 and 0036, the network interface controller 184 is used to receive satellite imaging data and performance data from the network for existing customers subject to the terrain 134 and/ or natural structures 136 such as seasonal big or small trees to modify the coverage map).

As to claim 8 with respect to claim 7, Meng teaches wherein the scattering characteristic is determined based on a first signal component received directly from the transmission location and a second signal component received through at least one of reflection, transmission, or 

As to claim 10 with respect to claim 1, Meng teaches wherein the characteristic of the crown and the characteristic of the trunk of the tree are identified based on average characteristics of trees existing in an area including the transmission location and the reception location (figures 1-4, paragraphs 0024, 0025 and 0036, the network interface controller 184 is used to receive satellite imaging data and performance data from the network for existing customers in a test region with respect to the base station 102, both types of data are subject to the terrain 134 and/ or natural structures 136 such as seasonal big or small trees used to modify the coverage map).

As to claim 11, Meng teaches a computing device capable of identifying signal transmission characteristics in a wireless communication system (figures 1 and 4, paragraph 0036, a network interface controller which controls communication with external data sources), comprising:
a transceiver for transmitting and receiving information (figure 1, paragraphs 0012-0014, a WiMax network to provide coverage under compromised line of sight conditions 100 comprising a base station 102 communicating with consumer premise equipment (CPE) 110), and

identify a signal transmission location (figure 1, paragraphs 0012-0014, a WiMax network to provide coverage under compromised line of sight conditions100 comprising a base station 102 communicating within a region to consumer premise equipment (CPE) 110),

identify a signal reception location (figure 1, paragraphs 0012-0014, a WiMax network to provide coverage under compromised line of sight conditions100 comprising a base station 102 communicating within a region to consumer premise equipment (CPE) 110),

identify an area where a tree is present between the signal transmission location and the signal reception location (figure 2, paragraphs 0016-0020 and 0024, obstructions on LOS communications between the base station and CPE locations in the region about the base station include buildings, terrain 134 and natural structures 136 such as shrubbery and trees), 

identify a characteristic of a crown of the tree and a characteristic of the trunk of the tree (paragraphs 0017 and 0024, satellite imaging is used to estimate the adverse effects of terrain 134 and/or natural structures 136 in a coverage zone; natural structures 136 such as trees are identified to estimate the tree height and tree cover taking into account the seasonal effect on tree covered density; leaves in the summertime (crown) create a greater barrier to LOS 
determine a transmission characteristic of a radio signal sent from a signal transmission location to the signal reception location based on the characteristic of the crown and the characteristic of the trunk (figures 1-4, paragraphs 0024 and 0034- 0036, satellite imaging data comprising natural seasonal structure tree obstructions and performance data from the network 100 are used to generate the initial coverage map and the updated coverage map).

As to claim 12 with respect to claim11, Meng teaches wherein the at least one processor is further configured to identify a size of a first region where the crown 1s located, and identify a size of a second region that can affect a radio signal propagation within the first region, and wherein the transmission characteristic of the radio signal is determined based on a characteristic of the second region (figures 1 and 2, paragraph 0024, the network 100 uses satellite imaging of a region to identify trees on a path between the base station 102 and the region surrounding the base station taking into account the seasonal effect on tree covered density).

As to claim 13 with respect to claim 1, Meng teaches wherein the characteristic of the trunk is determined based on a region where the crown of the tree is located, and wherein the method further comprises modeling at least one of the crown or the trunk as a pole with a corresponding size based on the characteristic of the crown and the characteristic of the trunk (paragraph 0024, the network 100 uses satellite imaging to identify trees on a path between the base station 102 and the region surrounding the base station taking into account the seasonal effect on tree covered density; trees having full leaves (crown) in the summer have a different 

As to claim 14 with respect to claim 11, Meng further teaches identifying a position of at least one pole located between the signal transmission location and the signal reception location,
wherein the determining of the transmission characteristic of the radio signal comprises determining a transmission characteristic of the radio signal transmitted to the reception location by considering an effect of at least one of reflection, diffraction, or scattering occurring at a surface of the pole, and wherein a material of the pole includes at least one of metal, concrete, or wood (paragraphs 0024- 0028, the network 100 performs a drive by survey and uses analytical models to collect data to generate a coverage map; the survey includes the adverse effect of terrain 134 and/ or natural structures 136 in the coverage zone; the network 100 uses satellite imaging to identify trees on a path between the base station 102 and the region surrounding the base station taking into account the seasonal effect on tree covered density; trees having full leaves (crown) in the summer have a different effect on LOS transmission than a bare tree (trunk and branches or a pole) having no leaves in the wintertime).

As to claim 15 with respect to claim 14, Meng teaches wherein the transmission characteristic of the radio signal is determined in consideration of a propagation effect caused by signal components passing through the pole or being reflected or diffracted at the surface of the pole (figures 1-4, paragraphs 0024, 0025 and 0036, the network interface controller 184 is used to receive regional satellite imaging data and performance data from the network for existing 

As to claim 16 with respect to claim 11, Meng teaches wherein the characteristic of the crown is determined based on a material characteristic of leaves of the tree, and wherein the characteristic of the trunk is determined based on a material characteristic of the trunk of the tree (figures 1-4, paragraphs 0024, 0025 and 0036, trees having full leaves (crown) in the summer have a different effect on LOS transmission than a bare tree (trunk and branches or a pole) having no leaves in the wintertime).

As to claim 17 with respect to claim 11, Meng teaches wherein the characteristic of the crown of the tree includes a first thickness of the crown in a direction of signal propagation wherein the characteristic of the trunk of the tree includes a second thickness of the trunk in the direction of signal propagation, and wherein the transmission characteristic of the radio signal 1s identified according to a scattering characteristic determined based on at least one of the first thickness or the second thickness (figures 1-4, paragraphs 0024, 0025 and 0036, the network interface controller 184 is used to receive satellite imaging data and performance data from the network for existing customers subject to the terrain 134 and/ or natural structures 136 such as seasonal big or small trees to modify the coverage map).

As to claim 18 with respect to claim 11, Meng teaches wherein the scattering characteristic is determined based on a first signal component received directly from the transmission location and a second signal component received through at least one of reflection, 

As to claim 20 with respect to claim 11, Meng teaches wherein the characteristics of the crown and the characteristic of the trunk of the tree are identified based on average characteristics of trees existing 1n an area including the transmission location and the reception location (figures 1-4, paragraphs 0024, 0025 and 0036, the network interface controller 184 is used to receive satellite imaging data and performance data from the network for existing customers in a test region with respect to the base station 102, both types of data are subject to the terrain 134 and/ or natural structures 136 such as seasonal big or small trees used to modify the coverage map).

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644